 

Exhibit 10.29

 

PROPER FLORIDA DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450.00 DUE ON THIS NOTE
IS BEING PAID DIRECTLY TO THE FLORIDA DEPARTMENT OF REVENUE CONTEMPORANEOUSLY
WITH ITS EXECUTION AND DELIVERY.

 

 

$2,000,000.00

 

 

 

promissory NOTE – TERM LOAN

 

THIS PROMISSORY NOTE – TERM LOAN (this “Note”) is made in Hillsborough County,
Florida, as of September 5, 2014 (the “Effective Date”) in the principal amount
of TWO MILLION and NO/100 Dollars ($2,000,000.00).

 

Recitals

 

A.     This Note is made by JAGGED PEAK, INC., a Nevada corporation
(“Borrower”), and is payable to the order of FIFTH THIRD BANK, an Ohio banking
corporation, its successors and assigns (“Lender”). The amount disbursed by
Lender to Borrower, repayment of which is evidenced by this Note, is referred to
as the “Loan”.

 

B.     This Note is secured, among other items, by that certain Security
Agreement – Term Loan dated of even date herewith by and between Borrower and
Lender (the “Security Agreement”; the Note, the Security Agreement and all other
documents evidencing or securing the Loan are hereinafter collectively referred
to herein as the “Loan Documents”). All of the agreements, conditions,
covenants, provisions and stipulations contained in the Security Agreement and
other Loan Documents are hereby made a part of this Note to the same extent and
with the same force and effect as if they were fully set forth herein and
Borrower covenants and agrees to keep and perform them, or cause them to be kept
and performed, strictly in accordance with their terms.

 

1.     Agreement to Pay.

 

A.     Maturity Date. Borrower hereby promises to pay to the order of Lender the
principal sum of TWO MILLION and NO/100 Dollars ($2,000,000.00), or so much
thereof as may be outstanding hereunder, in lawful money of the United States of
America on or before the earlier of September 5, 2018 (the “Maturity Date”) or
upon acceleration of the Note, together with interest thereon at the rate or
rates hereinbelow set forth.

 

B.     Interest Rate. Interest on the Loan shall accrue on the outstanding
principal balance of this Note from the date of the initial disbursement through
the Maturity Date, at an annual rate equal to the Adjusted LIBOR Rate (as
hereinafter defined).

 

2.     Defined Terms. In addition to the terms defined elsewhere in this Note,
the following terms shall have the following meanings when used in this Note.
All capitalized terms used in this Note and not otherwise defined shall have the
meanings ascribed thereto in the Security Agreement.

 

 
1

--------------------------------------------------------------------------------

 

 

A.     “Adjusted LIBOR Rate” shall mean, for any Interest Period a rate per
annum equal to two and one-half percent (2.50%) plus the LIBOR Rate for such
Interest Period.

 

B.     “Business Day” shall mean any day other than a Saturday, Sunday or a
legal holiday on which banks are authorized or required to be closed for the
conduct of commercial banking business in Tampa, Florida.

 

C.     “Default” shall mean when used in reference to this Note or any other
document, or in reference to any provision or obligation under this Note or any
other document, the occurrence of an event or the existence of a condition
which, with the passage of time or the giving of notice, or both, would
constitute an Event of Default under this Note or such other document, as the
case may be.

 

D.     “Default Rate” as defined in Section 5 hereof.

 

E.     “Event of Default” shall mean (i) when used in reference to this Note,
one or more of the events or occurrences referred to in Section 10.A. of this
Note; and (ii) when used in reference to any other document, a default or event
of default under such document that has continued after the giving of any
applicable notice and the expiration of any applicable grace or cure periods.

 

F.     “Interest Period” shall mean a period of one month.

 

G.     “Interest Rate” shall mean the Adjusted LIBOR Rate.

 

H.     “LIBOR Rate” shall mean, the rate fixed by the ICE Benchmark
Administration (or any successor thereto, as approved by Lender) at 11:00 a.m.,
London time, relating to quotations for one-month London InterBank Offered Rates
on U.S. Dollar deposits as published on Bloomberg LP, or, if no longer provided
by Bloomberg LP, such rate as shall be determined in good faith by the Lender
from such sources as it shall determine to be comparable to Bloomberg LP (or any
successor thereto, as approved by Lender) as determined by Lender at
approximately 10:00 a.m. Cincinnati, Ohio time on the relevant date of
determination. The Interest Rate shall initially be determined as of the date of
the initial advance of funds to Borrower under this Note and shall be effective
until the first business day of the month following the period after the initial
advance. The Interest Rate shall be adjusted automatically on the first business
day each month thereafter, commencing on the first business day of the month
following the expiration of the initial Interest Rate determination under this
Note. Interest shall be calculated based on a 360-day year and charged for the
actual number of days elapsed.

 

3.     Computation of Interest. Moneys deposited by Lender in an escrow shall be
deemed to have been disbursed as of, and shall bear interest from, the date of
deposit in escrow. Interest on this Note shall be payable for the day a
disbursement of proceeds of the Loan is made. Regularly scheduled payments of
interest on this Note shall include interest accrued to, but not including the
day on which the payment is made. Payments of principal on this Note shall
include interest on the amount paid to, but not including the date of payment if
payment is received prior to 2:00 P.M. Eastern Time, and if payment is received
after such time, payment of principal on this Note shall include interest to and
including the day of payment.

 

 
2

--------------------------------------------------------------------------------

 

 

4.     Payment Terms.

 

A.     Commencing on the 5th day of October, 2014 and on the 5th day of each
successive month thereafter, to and including the 5th day of August, 2018,
Borrower shall make fixed monthly payments of principal in the amount of
Forty-One Thousand Six Hundred Sixty-Six and 67/100 Dollars ($41,666.67) plus
accrued interest at the Interest Rate.

 

B.     The Loan shall be due and payable, and Borrower hereby promises to pay
the outstanding principal amount of the Loan to Lender, together with all
accrued interest thereon then remaining unpaid and all other unpaid amounts,
charges, fees and expenses outstanding under this Note or under any of the other
Loan Documents, on the Maturity Date.

 

5.     Late Payments; Default Rate; Fees. If any payment is not paid within ten
(10) days of when due under this Note or any of the other Loan Documents,
Borrower agrees to pay to Lender a late payment fee of five percent (5.0%) of
the payment amount with a minimum fee of $20.00. After an Event of Default,
Borrower agrees to pay to Lender a fixed charge of $25.00, or Borrower agrees
that Lender may, without notice, increase the Interest Rate by four percentage
points (4.0%) (the “Default Rate”) for the period of time the default is
continuing. Lender may impose a non-sufficient funds fee for any check that is
presented for payment that is returned for any reason.

 

6.     Rounding and Rate Management Agreement. At any time during which a Rate
Management Agreement (if defined in the Loan Agreement) is then in effect with
respect to this Note, the provisions contained in this Note which round up the
Interest Rate to the nearest 1/8th shall be disregarded and no longer of any
force and effect, notwithstanding anything to the contrary contained in this
Note.

 

7.     Maximum Interest Rate. Notwithstanding any provisions of this Note or any
instrument securing payment of the indebtedness evidenced by this Note to the
contrary, it is the intent of Borrower and Lender that Lender shall never be
entitled to receive, collect or apply, as interest on principal of the
indebtedness, any amount in excess of the maximum rate of interest permitted to
be charged by applicable law; and if under any circumstance whatsoever,
fulfillment of any provision of this Note, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by applicable law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity; and in the event Lender ever
receives, collects or applies as interest any such excess, such amount which
would be excess interest shall be deemed a permitted partial prepayment of
principal without penalty or premium and treated hereunder as such; and if the
principal of the indebtedness evidenced hereby is paid in full, any remaining
excess funds shall forthwith be paid to Borrower. In determining whether or not
interest of any kind payable hereunder exceeds the highest lawful rate, Borrower
and Lender shall, to the maximum extent permitted under applicable law, (a)
characterize any non-principal payment as an expense, fee or premium rather than
as interest, and (b) amortize, prorate, allocate and spread such payment so that
the interest on account of such indebtedness does not exceed the maximum amount
permitted by applicable law; provided that if the amount of interest received
for the actual period of existence thereof exceeds the maximum lawful rate,
Lender shall refund to Borrower the amount of such excess. Lender shall not be
subject to any penalties provided by any laws for contracting for, charging or
receiving interest in excess of the maximum lawful rate.

 

 
3

--------------------------------------------------------------------------------

 

 

8.     Term Loan. No portion of the principal balance of this Note which is
repaid may be reborrowed by Borrower at any time. There shall be no prepayment
penalty or premium unless otherwise required pursuant to any Rate Management
Agreement. Borrower shall use the proceeds of the Loan to pay down the
outstanding principal balance of that certain revolving loan from Lender to
Borrower as evidenced by, among other documents, that certain Amended and
Restated Loan Agreement – Revolving Line of Credit dated August 27, 2013.

 

9.     Application of Revolving Loan Agreement. The rights and obligations of
Borrower with respect to the Loan as provided in this Note and the other Loan
Documents shall also be governed by the terms and conditions of that certain
Second Amended and Restated Loan Agreement – Revolving Line of Credit dated
September 5, 2014 entered into by and between Borrower and Lender (the
“Revolving Loan Agreement”), such agreement evidencing a Five Million and No/100
Dollar ($5,000,000.00) revolving credit facility, separate and distinct from
this Loan. The provisions of the Revolving Loan Agreement are incorporated
herein by reference to the same extent as if fully set forth herein; provided,
however, that to the extent any provision of the Revolving Loan Agreement
conflicts with the terms and conditions of this Note or any other Loan
Documents, the Note and other Loan Documents shall control.

 

10.     Default and Remedies.

 

A.     An “Event of Default” shall occur under this Note upon the occurrence of
(a) the failure of Borrower to make any principal or interest payment owing
hereunder on the date which is ten (10) days after the date when due, (b) the
failure by Borrower to pay any other amount payable to Lender under this Note
within ten (10) days after the date when any such payment is due in accordance
with the terms hereof or thereof, (c) a breach by Borrower of any of the
covenants, agreements, representations, warranties or other provisions hereof,
which is not cured within the grace or cure period, if any, applicable thereto,
or (d)  the occurrence of any Event of Default under any of the other Loan
Documents. An Event of Default under this Note shall also be deemed an Event of
Default under the other Loan Documents.

 

B.     If an Event of Default has occurred and is continuing, Lender shall have
the option, without demand or notice, other than specified herein or in the
other Loan Documents, to declare the unpaid principal of this Note, together
with all accrued interest, prepayment premium, if any, and other sums secured by
the Security Agreement, or other Loan Documents, at once due and payable to the
extent permitted by law, to foreclose the Security Agreement and the other liens
or security interests securing the payment of this Note, and to exercise any and
all other rights and remedies available at law or in equity under the Security
Agreement or the other Loan Documents.

 

 
4

--------------------------------------------------------------------------------

 

 

C.     The remedies of Lender, as provided herein or in the Security Agreement
or any of the other Loan Documents shall be cumulative and concurrent, and may
be pursued singularly, successively or together, at the sole discretion of
Lender, and may be exercised as often as occasion therefor shall arise. No act
of omission or commission of Lender, including specifically any failure to
exercise any right, remedy or recourse, shall be deemed to be a waiver or
release of the same, such waiver or release to be effected only through a
written document executed by Lender and then only to the extent specifically
recited therein. A waiver or release with reference to any one event shall not
be construed as continuing, as a bar to, or as a waiver or release of, any
subsequent right, remedy or recourse as to a subsequent event.

 

11.     Costs and Attorneys’ Fees. If any Event of Default under this Note shall
occur, or if Lender incurs any expenses or costs in connection with the
protection or realization of any collateral, whether or not suit is filed
thereon or on any instrument granting a security interest in said collateral,
Borrower promises to pay all costs of collection of every kind, including but
not limited to all appraisal costs, reasonable attorneys fees, court costs, and
expenses of every kind, incurred by Lender in connection with such collection or
the protection or enforcement of any or all of the security for this Note,
whether or not any lawsuit is filed with respect thereto.

 

12.     Waiver. Borrower, and each surety and endorser hereon waives grace,
notice, notice of intent to accelerate, notice of default, protest, demand,
presentment for payment and diligence in the collection of this Note, and in the
filing of suit hereon, and agrees that his or its liability and the liability of
his or its heirs, beneficiaries, successors and assigns for the payment hereof
shall not be affected or impaired by any release or change in the security or by
any increase, modification, renewal or extension of the indebtedness or its mode
and time of payment. It is specifically agreed by the undersigned that the
Lender shall have the right at all times to decline to make any such release or
change in any security given to secure the payment hereof and to decline to make
any such increase, modification, renewal or extension of the indebtedness or its
mode and time of payment.

 

13.     Notices. All notices or other communications required or permitted
hereunder shall be delivered in the manner set forth in the Revolving Loan
Agreement (defined herein).

 

14.     Application of Payments. All payments on account of the indebtedness
evidencing the Note shall first be applied to late charges and costs and fees
incurred by Lender in enforcing its rights hereunder or under the Security
Agreement and the other Loan Documents, second to accrued interest on the unpaid
principal balance, and third to reduce unpaid principal inverse chronological
order of maturity. Any payments and other amounts owing under this Note shall be
made at Lender’s address above unless otherwise designated by Lender in writing.

 

15.     Miscellaneous.

 

A.     The headings of the paragraphs of this Note are inserted for convenience
only and shall not be deemed to constitute a part hereof.

 

 
5

--------------------------------------------------------------------------------

 

 

B.     All payments under this Note shall be payable in lawful money of the
United States which shall be legal tender for public and private debts at the
time of payment; provided that a check will be deemed sufficient payment so long
as it clears when presented for payment. Each payment of principal or interest
under this Note shall be paid not later than 2:00 P.M. Eastern Time on the date
due therefor and funds received after that hour shall be deemed to have been
received by Lender on the following Business Day. If any payment of principal,
interest or any other amount due under this Note shall become due on a day which
is not a Business Day, the due date for such payment shall be automatically
extended to the next succeeding Business Day, and, in the case of a principal
payment, such extension of time shall be included in computing interest on such
principal. If an Event of Default has occurred and remains uncured, Lender is
hereby authorized to charge any account of Borrower maintained with Lender for
each payment of principal, interest and other amounts due under this Note, when
each such payment becomes due. All amounts payable under this Note and the other
Loan Documents shall be paid by Borrower without offset or other reduction.

 

C.     The obligations and liabilities under this Note of Borrower shall be
binding upon and enforceable against Borrower and its heirs, legatees, legal
representatives, successors and assigns. This Note shall inure to the benefit of
and may be enforced by Lender, its successors and assigns.

 

D.     If any provision of this Note or any payments pursuant to the terms
hereof shall be invalid or unenforceable to any extent, the remainder of this
Note and any other payments hereunder shall not be affected thereby and shall be
enforceable to the greatest extent permitted by law.

 

E.     If this Note is executed by more than one party as Borrower, the
obligations and liabilities of each Borrower under this Note shall be joint and
several and shall be binding upon and enforceable against each Borrower and
their respective successors and assigns.

 

F.     Lender may at any time assign its rights in this Note and the Loan
Documents, or any part thereof and transfer its rights in any or all of the
collateral, and Lender thereafter shall be relieved from all liability with
respect to such collateral. In addition, the Lender may at any time sell one or
more participations in the Note. Borrower may not assign its interest in this
Note, or any other agreement with Lender or any portion thereof, either
voluntarily or by operation of law, without the prior written consent of Lender.

 

G.     Time is of the essence of this Note and of each and every provision
hereof.

 

H.     This Note, together with the other Loan Documents, sets forth all of the
covenants, promises, agreements, conditions and understandings of the parties
relating to the subject matter of this Note, and there are no covenants,
promises, agreements, conditions or understandings, either oral or written
between them relating to the subject matter of this Note or other than as are
set forth herein and in the other Loan Documents. This Note and the other Loan
Documents supersede all prior written and oral commitments and agreements
relating to the Loan. Borrower acknowledges that it is executing this Note
without relying on any statements, representations or warranties, either oral or
written, that are not expressly set forth herein or in the other Loan Documents.

 

 
6

--------------------------------------------------------------------------------

 

 

I.     This Note and each provision hereof may be modified, amended, changed,
altered, waived, terminated or discharged only by a written instrument signed by
the party sought to be bound by such modification, amendment, change,
alteration, waiver, termination or discharge.

 

J.     Each party to this Note and the legal counsel to each party have
participated in the drafting of this Note, and accordingly the general rule of
construction to the effect that any ambiguities in a contract are to be resolved
against the party drafting the contract shall not be employed in the
construction and interpretation of this Note.

 

K.     Borrower certifies that the proceeds of this Loan are to be used for
business purposes.

 

16.     Choice of Laws. This Note shall be governed by and construed in
accordance with the laws of the State of Florida.

 

17.     JURY WAIVER. BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) BETWEEN OR AMONG BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP BETWEEN
BORROWER AND LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO
PROVIDE THE LOAN DESCRIBED HEREIN AND IN THE OTHER LOAN DOCUMENTS.

 

18.     JURISDICTION AND VENUE. BORROWER HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
NOTE SHALL BE LITIGATED IN THE CIRCUIT COURT OF HILLSBOROUGH COUNTY, FLORIDA, OR
THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA OR, IF
LENDER INITIATES SUCH ACTION, ANY COURT IN WHICH LENDER SHALL INITIATE SUCH
ACTION AND WHICH HAS JURISDICTION. BORROWER HEREBY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
BY LENDER IN ANY OF SUCH COURTS. BORROWER WAIVES ANY CLAIM THAT HILLSBOROUGH
COUNTY, FLORIDA OR THE MIDDLE DISTRICT OF FLORIDA IS AN INCONVENIENT FORUM OR AN
IMPROPER FORUM BASED ON LACK OF VENUE. SHOULD BORROWER, AFTER BEING SO SERVED,
FAIL TO APPEAR OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED
WITHIN THE NUMBER OF DAYS PRESCRIBED BY LAW, BORROWER SHALL BE DEEMED IN DEFAULT
AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY LENDER AGAINST BORROWER AS
DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. THE
EXCLUSIVE CHOICE OF FORUM FOR BORROWER SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE ENFORCEMENT BY LENDER OF ANY JUDGMENT OBTAINED IN ANY
OTHER FORUM OR THE TAKING BY LENDER OF ANY ACTION TO ENFORCE THE SAME IN ANY
OTHER APPROPRIATE JURISDICTION, AND BORROWER HEREBY WAIVES THE RIGHT, IF ANY, TO
COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

 

 
7

--------------------------------------------------------------------------------

 

 

19.     Patriot Act. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.

 

20.     Loan Commitment Fee. At closing, Borrower shall pay Lender a Loan
Commitment Fee in the amount of Five Thousand and No/100 Dollars ($5,000.00).

 

21.     Auto BillPayer. Any payments and other amounts owing under this Note
shall be initiated by Lender in accordance with the terms of this Note from
Borrower’s account through Auto BillPayer®. Borrower acknowledges and agrees
that use of Auto BillPayer® shall be governed by the Auto BillPayer® Terms and
Conditions, a copy of which Borrower acknowledges receipt. Borrower further
acknowledges and agrees to maintain payments hereunder through Auto BillPayer®
throughout the term of this Note. If Auto BillPayer® is cancelled at any time,
Borrower may be required to pay Lender the then current amount of the difference
between the Lender’s customary Note Processing Fee and the discounted Note
Processing Fee received by Borrower in consideration of its use of Auto
BillPayer®.

 

 

 

[SIGNATURE PAGE TO FOLLOW]

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has executed, sealed and delivered this Note as of
the Effective Date.

 

BORROWER:

 

JAGGED PEAK, INC., a Nevada corporation

 

 

By:__________________________________

      Albert Narvades, Chief Financial Officer

 

 

 

STATE OF ___________________

COUNTY OF _________________

 

The foregoing document was acknowledged before me this ____ day of September,
2014, by Albert Narvades, as Chief Financial Officer of JAGGED PEAK, INC., a
Nevada corporation. He is personally known to me or has produced
_______________________________ as identification.

 

 

 



_________________________________________

NOTARY PUBLIC

Name: ____________________________________

Serial No.  _________________________________

My commission Expires: ______________________



 

 

 

9